Citation Nr: 0836572	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of December 2003, which denied service connection for 
hypertension, and August 2004, which denied service 
connection for bilateral hearing loss and tinnitus.  

In March 2007, the veteran filed a claim for increased 
ratings for post-traumatic stress disorder (PTSD) and 
peripheral neuropathy of the feet.  These issues are REFERRED 
to the RO for initial development and consideration.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  A hearing loss disability is not currently shown.

2.  There is no competent evidence, lay or medical, of 
tinnitus in service or of a connection between in-service 
noise exposure and tinnitus shown in June 2004.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in September 
2003, prior to the initial adjudication of these claims, the 
RO advised the claimant of the information necessary to 
substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was informed of the specific types of evidence he 
could submit which would be pertinent to his claim, and 
advised to send any medical reports that he had.  He was also 
told that it was still his responsibility to support the 
claim with appropriate evidence.  In March 2006, the veteran 
was provided with information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although the claims were not readjudicated after that letter, 
the veteran did not submit any additional evidence or 
information in response tot e letter, nor are there any 
ratings or effective dates assigned as a result of this 
decision; therefore, the Board finds that there was no 
prejudicial error in the notice error in this case, and 
notification errors did not affect the essential fairness of 
the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
discussed below, although the examination obtained was 
completely inadequate with respect to the nexus question, 
because the audiometric testing found that a hearing loss 
disability is not currently present, a nexus examination is 
not necessary.  An additional examination with respect to the 
tinnitus issue is not needed, because there is no evidence, 
lay or medical, of tinnitus in service, or after service 
until June 2004.  The veteran's service medical records and 
identified VA treatment records have been obtained, and he 
has neither provided nor identified any medical or other 
evidence which has not been obtained.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran's DD Form 214 shows that he served in Vietnam.  
His occupational specialty was in the artillery, and he was 
awarded the Purple Heart Medal.  In the case of any veteran 
who engaged in combat with the enemy in active service, there 
is a relaxed standard of proof for combat-related claims.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Specifically, if a combat veteran presents 
satisfactory lay or other evidence of service incurrence or 
aggravation of a disease or injury, which is consistent with 
the circumstances or hardships of his service, then an 
evidentiary presumption of service connection arises and the 
burden shifts to the government to disprove service 
incurrence or aggravation by clear and convincing evidence.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced 
evidentiary burden relates only to the issue of service 
incurrence, and not to whether the veteran has a current 
disability or whether a current disability is linked to the 
incident in service; those two questions require medical 
evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases (such as sensorineural hearing loss) 
if the disability was manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Generally, to establish service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran contends that he has tinnitus as well as hearing 
loss which he feels are due to noise exposure in service.  
Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id., at 157.  Impaired hearing will be considered a 
disability for VA purposes when the thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The veteran contends that he suffered noise exposure from 
artillery during his Vietnam service in an artillery unit.  

Service medical records include a May 1968 induction 
examination audiogram which showed pure tone thresholds at 
the tested frequencies of 500, 1000, 2000, and 4000 Hertz to 
be 0, 0, 0, and 0 decibels in the right ear, respectively.  
Corresponding findings in the left ear were 10, 0, 0, and 0 
decibels.  An audiogram at separation in July 1970 showed 
pure tone thresholds at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz to be 25, 5, 10, 5, and 10 
decibels in the right ear, respectively.  Corresponding 
findings in the left ear were 45, 25, 10, 10, and 10 
decibels.  

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
15
15
25
30
30

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  

The examiner also concluded that no significant decrease in 
hearing in service was shown, as a significant decrease in 
hearing was 15 decibels or more and the decrease in 
sensitivity at the high frequencies was less than that.  

However, the examiner failed to discuss the increase in pure 
tone thresholds of 25 decibels or more at the 500 and 1000 
hertz levels, nor the pure tone threshold of 45 decibels 
shown at 500 hertz, which constitutes a hearing loss 
disability under 38 C.F.R. § 3.385.  Thus, it must be pointed 
out that as a nexus examination, this opinion is misleading 
and inadequate.  

Nevertheless, the audiometric findings obtained at the 2004 
examination did not show a current hearing loss disability, 
for VA purposes.  Pure tone thresholds exceeded 25 decibels 
at only two frequencies in each ear, and speech recognition 
was higher than 94 percent.  See 38 C.F.R. § 3.385, supra.  
Without medical evidence of the current existence of a 
claimed condition, there may be no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore, despite 
the inadequacies in the examination as to nexus, because 
there is no medical evidence of a current hearing loss 
disability, a more comprehensive nexus opinion is not 
needed-or even appropriate-at this point.  (Should the 
veteran display a hearing loss disability in the future, 
however, in view of the separation examination findings and 
his combat service, this matter would have to be addressed in 
connection with any reopened claim.  See Hensley, supra.) 

As to tinnitus, the VA examination in June 2004 reported that 
the veteran stated that he had tinnitus, but noted that the 
date and circumstance of onset were unknown.  The examiner 
stated that due to the periodic nature and unknown onset of 
the tinnitus, she was unable to determine the etiology 
without resorting to speculation.  The Board notes that the 
veteran has never specifically stated that tinnitus began in 
service; rather, he contends that service connection should 
be granted because he had noise exposure in service.  Neither 
the Board nor the veteran possesses the necessary medical 
expertise to provide a nexus to service.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (a layman is not competent 
to offer a diagnosis or medical opinion); Jones v. Principi, 
16 Vet. App. 219, 225 (2002) (Board must provide a medical 
basis other than its own unsubstantiated conclusions to 
support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Thus, there 
is no lay or medical evidence to link any current tinnitus to 
service.  In the absence of any evidence, lay or medical, of 
the condition during the more than 30 years that elapsed 
between the veteran's discharge from service and his initial 
claim, the weight of the evidence is against the claim.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt does not apply, and the claims must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for a hearing loss disability is denied.

Service connection for tinnitus is denied.


REMAND

The issue of entitlement to service connection for 
hypertension, including as secondary to service-connected 
diabetes mellitus, requires additional development prior to 
an appellate decision.  The RO denied the claim on the basis 
that service medical records did not show hypertension in 
service, and that hypertension was already diagnosed and 
being treated by November 1996, whereas diabetes mellitus was 
not diagnosed until September 2003.  The VA treatment records 
do show that in September 2003, the veteran was told he had 
diabetes mellitus.  However, a list of all of the veteran's 
appointments at the Kansas City VA medical center (VAMC) 
shows that in February 1996, the veteran was scheduled to 
attend a diabetes education class.  The reason for this is 
not known.  Although records dated in 1999 do not show a 
diagnosis of diabetes mellitus, there are no laboratory 
glucose levels of record.  In view of these factors, the 
identified VA medical records must be obtained.  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  However, secondary service connection may also 
be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2007); Allen v. Brown, 8 
Vet. App. 374 (1995).  Therefore, the veteran should be 
afforded an examination as to this matter.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment 
records from the  Kansas City VAMC:
*  All records of the veteran's treatment 
dated from January 1988 to November 1999, 
to include all laboratory glucose studies 
obtained during this time, in particular, 
all records dated in December 1995 and 
February 1996;
*  Records showing treatment or evaluation 
for hypertension and/or diabetes mellitus 
from January 2004 to the present.  

2.  Thereafter, schedule the veteran for a 
VA examination to determine whether he has 
hypertension which has been caused or 
aggravated by service-connected diabetes 
mellitus.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review.  All indicated 
studies should be conducted, and the 
results available to the examiner prior to 
his or her opinion.  

It is essential that the physician 
provides a complete rationale for any 
opinion provided.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for hypertension, to include on 
a secondary basis, under 38 C.F.R. § 
3.310(a) and (c) (2007).  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, which includes a discussion of the 
issue of secondary service connection, 
with citation to 38 C.F.R. § 3.310, as 
amended in September 2006 (i.e., to 
provide for secondary service connection 
based on aggravation).  After affording an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


